                    Case 21-51006-LSS            Doc 17       Filed 08/04/21         Page 1 of 9




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    IMERYS TALC AMERICA, INC., et al.,1                         Case No. 19-10289 (LSS)

                    Debtors                                     (Jointly Administered)


    IMERYS TALC AMERICA, INC. and
    IMERYS TALC VERMONT, INC.,
                                                                Adv. Pro. No. 21-51006
                      Plaintiffs,

              v.

    JOHNSON & JOHNSON and JOHNSON &
    JOHNSON CONSUMER INC.,

                      Defendants.


        MOTION FOR LEAVE TO CONDUCT EXPEDITED DISCOVERY, AND FOR
        DISCOVERY SCHEDULE ON MOTION FOR PRELIMINARY INJUNCTION

             The Official Committee of Tort Claimants (the “Committee”) and the Future Claimants’

    Representative (the “FCR” together with the Committee, “Plaintiffs-Intervenors”) for their

    Motion for Leave to Conduct Expedited Discovery, and for Discovery Schedule on Motion for

    Preliminary Injunction (“Motion for Expedited Discovery”), state as follows:




1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, GA 30076.
              Case 21-51006-LSS         Doc 17      Filed 08/04/21    Page 2 of 9




             RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

      1.      On July 27, 2021, Imerys Talc America, Inc. (“ITA”) and Imerys Talc Vermont,

Inc. (“ITV” and together with ITA, “Plaintiffs”) filed their Complaint against defendants Johnson

& Johnson (“JNJ”) and Johnson & Johnson Consumer Inc. (“JJCI” and together with JNJ, “J&J”

or “Defendants”) seeking declaratory judgments regarding J&J’s obligation to indemnify the

Plaintiffs, and their affiliates and predecessors, for all losses, liabilities, damages, costs, and

expenses in connection with product liability claims arising out of the sale of talc or talc-

containing products by J&J or its affiliates, and damages for J&J’s breach of those same contracts.

      2.      On July 28, 2021, the Plaintiffs-Intervenors filed a Motion for Temporary

Restraining Order and Preliminary Injunction (the “Motion for Preliminary Injunction”)

contemporaneous with Motions to Intervene in an Adversary Proceeding (the “Motions to

Intervene”) in this adversary proceeding (the “Adversary Proceeding”) as Plaintiffs pursuant to

Section 1109(b) of the Bankruptcy Code, Rules 24(a) and 24(b) of the Federal Rules of Civil

Procedure and Rule 7024 of the Federal Rules of Bankruptcy Procedure.

      3.      Also on July 28, 2021, the Congressional Subcommittee on Economic and

Consumer Policy sent a letter to J&J (the “House Subcommittee Request”) requesting

“information about Johnson & Johnson’s reported plans to seek bankruptcy protection for a

dedicated subsidiary the company would create to assume liability for injuries allegedly caused

by Johnson & Johnson talc baby powder.” A copy of the House Subcommittee Request is

attached hereto as Exhibit A.

      4.      On July 29, 2021, this Court established a schedule in connection with the Motion

for Preliminary Injunction and the Motions to Intervene that calls for Defendants to file any




                                                2
              Case 21-51006-LSS          Doc 17      Filed 08/04/21     Page 3 of 9




objections on or before August 12, 2021. Plaintiffs-Intervenors would then file any replies on or

before August 19 and the Court would conduct a hearing on both motions on August 24, 2021.

      5.      Defendants have agreed to maintain the “status quo” pending the resolution of the

Motion for Preliminary Injunction. In re Imerys Talc America, Inc., July 29, 2021 Hr’g Tr. at

13:13-15; id. at 14:14-25.

      6.      In their Motion for Preliminary Injunction, the Plaintiffs-Intervenors seek

injunctive relief against Defendants to prevent substantial and irreparable harm that would result

if Defendants are able to use a divisive merger, or any other form of corporate transaction, to

separate themselves from the indemnification obligations they owe to Plaintiffs.              Those

obligations are potentially the largest asset of the Debtors’ estate.

      7.      If J&J is able to reallocate its indemnification obligations through a divisive merger

or other transaction, Plaintiffs and their estates will suffer significant, permanent damage.

Following such a transaction, the Defendants would undoubtedly maintain they no longer owe

any indemnification obligations to Plaintiffs and that no relief could be granted against them in

this action. See Memorandum of Law in Support of the Official Committee of Tort Claimants’

and the Future Claimants’ Representative’s Motion for Temporary Restraining Order and

Preliminary Injunction (“Plaintiffs-Intervenors’ Memo.”) (Doc. 5) at 13–15.

      8.      It is also unclear what, if anything, J&J already may have done to affect the value

of the Debtors’ indemnities, which J&J’s own counsel acknowledges may be worth billions of

dollars. Plaintiffs-Intervenors’ Memo. at 4–5.

      9.      As the Plaintiff-Intervenors have argued in the Motion for Preliminary Injunction,

a preliminary injunction is necessary to protect and maintain the Plaintiffs and their estates, which

will suffer irreparable harm in the absence of injunctive relief. In the alternative, if J&J has



                                                 3
              Case 21-51006-LSS         Doc 17      Filed 08/04/21     Page 4 of 9




already taken steps to affect these valuable estate assets, although such action in violation of the

stay is void ab initio, J&J is liable for damages caused by its willful violation of the automatic

stay. See 11 U.S.C. § 362(k).

      10.     By this Motion for Expedited Discovery, Plaintiffs-Intervenors respectfully request

the Court grant leave to conduct expedited discovery and enter a scheduling order requiring J&J

to promptly produce documents and respond to limited interrogatories.

                                    RELIEF REQUESTED

      11.     Plaintiffs-Intervenors seek an order of this Court granting the parties leave to

conduct expedited discovery and setting a schedule for that expedited discovery.

                                         ARGUMENT
      12.     This Court has the inherent authority to expedite discovery and issue scheduling

orders on discovery, briefing, and hearings, when warranted by the circumstances. See, e.g., Gold

v. Johns-Manville Sales Corp., 723 F.2d 1068, 1077 (3d Cir. 1983) (every court has inherent

power to “schedule disposition of the cases on its docket so as to promote fair and efficient

adjudication”); Lacey v. Cessna Aircraft Co., 932 F.2d 170, 176 (3d Cir. 1991) (district court has

“substantial discretion in managing its own docket”).

      13.     The Court also has the authority under Section 105(a) of the Bankruptcy Code to

“issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

of [the Bankruptcy Code].” 11 U.S.C. § 105(a). “Section 105 specifically codifies what are

traditionally called ‘inherent powers’ to give the bankruptcy courts the necessary ability to

manage the cases on their docket.” Copley Press, Inc. v. Peregrine Sys., Inc. (In re Peregrine

Sys. Inc.), 311 B.R. 679, 690 (D. Del. 2004) (footnote omitted). Rule 9006-1(e) of the Local

Rules for the United States Bankruptcy Court District of Delaware (the “Local Rules”) also



                                                4
              Case 21-51006-LSS         Doc 17      Filed 08/04/21    Page 5 of 9




permits the Court to expedite proceedings where appropriate, and Local Rule 1001-1(c) permits

the Court to modify the default requirements of the Local Rules “in the interest of justice.”

      14.     With respect to the service of discovery, Rule 26 of the Federal Rules of Civil

Procedure, made applicable to this Adversary Proceeding pursuant to Federal Rule of Bankruptcy

Procedure 7026, provides that: “A party may not seek discovery from any source before the

parties have conferred as required by Rule 26(f), except in a proceeding exempted from initial

disclosure from Rule 26(a)(1)(B), or when authorized by these rules, by stipulation, or by court

order.” Fed. R. Civ. P. 26(d)(1). “[C]ourts have broad discretion to manage the discovery

process, and can accelerate or otherwise alter the timing and sequence of discovery.” Kone Corp.

v. Thyssenkrupp USA, Inc., Civ. Act. No. 11-465-LPS-CJB, 2011 WL 4478477, at *3 (D. Del.

Sept. 26, 2011).

      15.     Expedited discovery is generally appropriate in cases, such as this, where a party is

attempting to prepare for a preliminary injunction hearing. Id. at *7 (“[C]ourts have regularly

noted that expedited discovery is more likely to be an efficient use of the parties’ resources when

it relates to a pending preliminary injunction hearing, where it can help to ensure a clear and

focused factual record.”) (collecting cases). The District of Delaware applies a good cause or

reasonableness standard when evaluating motions to expedite discovery, requiring the court to

assess “the actual circumstances of [this] case, as well as [to consider] certain factors such as a

pending preliminary injunction hearing, the need for discovery, and the breadth of the moving

party’s discovery requests.” Id. at *6 (quoting BAE Sys. Aircraft Controls Inc. v. Eclipse Aviation

Corp., 224 F.R.D. 581, 587-88 (D. Del. 2004)). These factors unquestionably weigh in favor of

permitting expedited discovery in the instant proceeding.




                                                5
              Case 21-51006-LSS          Doc 17     Filed 08/04/21    Page 6 of 9




      16.     First, the discovery sought will assist the Court in resolving the Motion for

Preliminary Injunction. While Plaintiffs-Intervenors have learned through reliable media reports

of the Defendants’ intention to undergo a divisive merger or other form of corporate transaction

to reallocate their talc liabilities, these public reports may only scratch the surface of the

Defendants’ corporate maneuvering. Additional discovery and investigation are necessary to

ensure that the Motion for Preliminary Injunction is decided on a more complete record.

      17.     Second, the discovery is necessary. The Plaintiffs-Intervenors commenced this

action in light of the various news reports. Though those reports alone are sufficient to allow

Plaintiffs-Intervenors to meet their burden, Defendants will undoubtedly maintain that they are

not. Since any additional non-privileged information relevant to the Motion for Preliminary

Injunction is in Defendants’ possession, discovery from Defendants is necessary.

      18.     Third, the expedited discovery Plaintiffs-Intervenors seek here is not unduly

burdensome and is of reasonable breadth, considering the importance of the matters at stake, the

limited scope and duration of the requests, and the fact that Defendants are contemporaneously

responding to substantially similar requests from Congress. A copy of the discovery requests

served by Plaintiffs-Intervenors is attached hereto as Exhibit B (the “Requests”).

      19.     The Requests are narrowly-tailored to support Plaintiffs-Intervenors’ pending

Motion for Preliminary Injunction. The Requests are limited to:

      (a) three narrowly-tailored interrogatories limited to specific issues presented by the

Motion for Preliminary Injunction; and

      (b) four similarly narrowly-tailored requests for production, including a request for a copy

of any materials produced in response to the House Subcommittee Request.




                                                6
              Case 21-51006-LSS          Doc 17      Filed 08/04/21    Page 7 of 9




      20.     Pursuant to Local Rule 9006-1(e), the undersigned represents that Plaintiffs. Given:

(i) Plaintiffs’ consent; and (ii) Plaintiffs-Intervenors’ substantial need for expedited discovery to

adequately present their preliminary injunction claims, Plaintiffs-Intervenors respectfully request

the Court provide the relief sought herein. This motion is necessary because J&J has stated that

it will not agree to provide any discovery in connection with the Motion for Preliminary

Injunction.

      WHEREFORE, Plaintiffs-Intervenors respectfully request the Court enter an Order:

      (1)     granting them leave to conduct expedited discovery;

      (2)     requiring them to serve the Requests on J&J no later than 1 business day
              following entry of the Court’s Order;

      (3)     requiring Defendants to serve written responses (and any objections) to the written
              discovery requests within 3 days following service of the requests;

      (4)     requiring Defendants to produce responsive documents and respond to
              interrogatories no later than August 12;
              and

      (5)     granting all such other relief as the Court deems appropriate.



                                         [Signature page follows]




                                                 7
             Case 21-51006-LSS   Doc 17    Filed 08/04/21     Page 8 of 9




Dated: August 4, 2021
Wilmington, Delaware                Respectfully submitted,

                                    ROBINSON & COLE LLP

                                    /s/ Natalie D. Ramsey
                                    Natalie D. Ramsey (No. 5378)
                                    Mark A. Fink (No. 3946)
                                    1201 North Market Street, Suite 1406
                                    Wilmington, Delaware 19801
                                    Tel: (302) 516-1700; Fax: (302) 516-1699
                                    nramsey@rc.com
                                    mfink@rc.com

                                    Michael R. Enright (admitted pro hac vice)
                                    280 Trumbull Street
                                    Hartford, CT 06103
                                    Tel: (860) 275-8290; Fax: (860) 275-8299
                                    menright@rc.com

                                    WILLKIE FARR & GALLAGHER LLP
                                    Rachel C. Strickland (admitted pro hac vice)
                                    Jeffrey B. Korn (admitted pro hac vice)
                                    Stuart R. Lombardi (admitted pro hac vice)
                                    787 Seventh Avenue
                                    New York, New York 10019
                                    Tel: (212) 728-8000; Fax: (212) 728-8111
                                    rstrickland@willkie.com
                                    jkorn@willkie.com
                                    slombardi@willkie.com
                                    GILBERT LLP
                                    Kami E. Quinn (admitted pro hac vice)
                                    Heather Frazier (admitted pro hac vice)
                                    700 Pennsylvania Avenue, SE; Suite 400
                                    Washington, DC 20003
                                    Telephone: (202) 772-2200
                                    quinnk@gilbertlegal.com
                                    frazierh@gilbertlegal.com

                                     Counsel to the Official Committee of Tort
                                     Claimants




                                       8
Case 21-51006-LSS   Doc 17    Filed 08/04/21   Page 9 of 9




                        and

                        YOUNG CONAWAY STARGATT &
                        TAYLOR, LLP
                        Robert S. Brady (No. 2847)
                        Edwin J. Harron (No. 3396)
                        Sharon M. Zieg (No. 4196)
                        Jared W. Kochenash (No. 6557)
                        Rodney Square
                        1000 North King Street
                        Wilmington, DE 19801
                        Tel. (302) 571-6600; Fax: (302) 571-1253
                        rbrady@ycst.com
                        eharron@ycst.com
                        szieg@ycst.com
                        jkochennash@ycst.com

                        Counsel to the Future Claimants’ Representative




                          9
